   Case 2:18-cr-00329-MHT-SMD Document 86 Filed 07/30/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )       CRIMINAL ACTION NO.
        v.                              )          2:18cr329-MHT
                                        )               (WO)
MARK ALLEN RYALS                        )

                                      ORDER

       Based upon the representations made on the record

on July 30, 2021, it is ORDERED that:

       (1)    The     petition    for       revocation     of    supervised

release (Doc. 74) is set for a hearing on August 12,

2021, at 9:00 a.m., in Courtroom 2FMJ of the Frank M.

Johnson       Jr.     United   States         Courthouse    Complex,      One

Church Street, Montgomery, Alabama.

       (2) By August 2, 2021, the probation officer shall

file    the     evaluation       of    defendant     Mark       Allen   Ryals

(mentioned during the conference call on July 30, 2021)

finding        that     defendant           Ryals   did     not     require

counseling.

       (3) The United States Probation Office is reminded

that,        when     the   court       has     ordered     mental-health
   Case 2:18-cr-00329-MHT-SMD Document 86 Filed 07/30/21 Page 2 of 2




treatment or other services for a defendant as part of

the conditions of supervision, the probation officer

must    obtain   the    permission        of    the   court    to    forgo

providing     those     services     if    he    decides      that    such

services are not needed.             In such a circumstance, the

probation officer should formally request a change to

the conditions of supervision and file with the court

any evaluation obtained suggesting that such services

are not needed.         At that point, the court will hold a

hearing on the requested modification, and may grant

the modification, order an additional evaluation, or

deny    the   modification.        The    probation     officer      shall

provide a copy of this order to the Chief United States

Probation     Officer    and   the    chief      of   the   supervision

section of the United States Probation Office.

       DONE, this the 30th day of July, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
